Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
In response to Non-Final Office Action mailed on 06/03/2022, applicants’ response dated 09/28/2022 is acknowledged; in said response applicants’ have cancelled claims 1-17 and added new claims 18-37. Amended new claims 18-37 are pending in this application and are now under consideration for examination. 
New-Claim Objections
	New rejection is necessitated by claim amendments 
	Claims 18-37 are objected for the following informality; recitation of “and/or” in claims 18-26, 31-32 and claims 27-30 and 36-37 depending therefrom makes the claims indefinite, as it is not clear what limitations must be present. Correction and clarification is required. Examiner suggests amending the claim to recite “…or …”. 
New-Claim Rejections: 35 U.S.C. 112(b)
New rejection is necessitated by claim amendments 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

I. Claim 18 and claims 17-37 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 18 and 36-37, recite the following phrase “characterized” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by “characterized”), thereby rendering the scope of the claim(s) unascertainable and the metes and bounds of the claims are not clear. Thus, the scope of the claim is unclear. A perusal of the specification does not provide any support for rejected claims. See MPEP § 2173.05(d). 
	II. Claim 18-26, 31-32 and claims 27-30 and 36-37 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 18-26 and 31-32  recites the phrase “… and/or …”. The metes and bounds of claims 18-26 and 31-32  is not clear and thus, it would not be possible to one of ordinary skill in the art to define the metes and bounds of the desired patent protection. The rejection may be overcome by amending the claims to recite “… or …”. Clarification and correction is required
III. Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential active method steps, such omission amounting to incomplete method steps in the claim. See MPEP § 2172.01 and being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 37 recites “…characterized... contacting…”, since the claim does not set forth any steps involved in the method, it is unclear what method applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. The omitted step is: there is no recitation of active method steps (using of verb) in claim 37. The passive voice: “characterized...” does not provide patentable limitations for the claimed method.
Claim 37 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
New-Claim Rejections: 35 USC § 112(a) 
New rejection is necessitated by claim amendments 

The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
I. Claims 18-32 and 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 18-32 and 36-37 as interpreted are directed to a composition comprising a genus of polypeptides including mutants, variants and homologs of undefined/unlimited structures having xylanase activity … said xylanase is GH30 xylanase … “a mature GH30 xylanase…; a mature xylanase encompasses any undefined or unlimited truncation at the amino or internal or carboxy terminus of the claimed molecule/polypeptide (as in claims 18-30 and 36-37); said xylanase comprises a polypeptide having at least 80%-85% sequence identity to amino acid sequences SEQ ID NO: 1… and SEQ ID NO: 21 (as in claims 31-32); and a method of use of said xylanase composition (as in claim 37; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation).
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

In the instant case, there is no structure associated with function with regard to the members of the genus of polypeptides i.e., to a composition comprising a genus of polypeptides including mutants, variants and homologs of undefined/unlimited structures having xylanase activity … said xylanase is GH30 xylanase … “a mature GH30 xylanase…; a mature xylanase encompasses any undefined or unlimited truncation at the amino or internal or carboxy terminus of the claimed molecule/polypeptide (as in claims 18-30 and 36-37); said xylanase comprises a polypeptide having at least 80%-85% sequence identity to amino acid sequences SEQ ID NO: 1… and SEQ ID NO: 21 (as in claims 31-32); and a method of use of said xylanase composition (as in claim 37; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). 
No information, beyond the characterization of  a composition comprising isolated polypeptides comprising the amino acid sequences of SEQ ID NO: 1… SEQ ID NO: 21 having xylanase activity and method of use of said composition(s) has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides i.e., a composition comprising a genus of polypeptides including mutants, variants and homologs of undefined/unlimited structures having xylanase activity … said xylanase is GH30 xylanase … “a mature GH30 xylanase…; a mature xylanase encompasses any undefined or unlimited truncation at the amino or internal or carboxy terminus of the claimed molecule/polypeptide (as in claims 18-30 and 36-37); said xylanase comprises a polypeptide having at least 80%-85% sequence identity to amino acid sequences SEQ ID NO: 1… and SEQ ID NO: 21 (as in claims 31-32); and a method of use of said xylanase composition (as in claim 37; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation).
	The claimed genus of polypeptides is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides and the encoding polynucleotides is adequately described by the disclosure of the structures of the amino acid sequences of SEQ ID NO: 1 … SEQ ID NO: 21 having xylanase activity, since one could use structural homology to isolate those encoding polypeptides recited in the claims. The art clearly teaches the “Practical Limits of Function Prediction”: (i) Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105).
	(ii) Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340,) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein’s role fundamentally (page 323, paragraph 1). 
(iii) This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polynucleotides and encoded polypeptides do not necessarily share the same function. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999), teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Seffernick et al., (J. Bacteriol. 183(8): 2405-2410, 2001), teaches that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function. Broun et al., (Science 282:1315-1317, 1998), teaches that as few as four amino acid substitutions can convert an oleate 12-desaturase into a hydrolase and as few as six amino acid substitutions can transform a hydrolase to a desaturase. 
	As the claimed genera of polypeptides include widely variable structures and associated function, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant) correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). 
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants’ are referred to the revised guidelines concerning compliance with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Applicants’ have traversed the above written-description and enablement with the following common arguments: (see pages 6-7 of Applicants’ REMARKS dated 09/28/2022). 
 	Applicants’ argue: “…The specification expressly teaches that the recited GH30 xylanase is a glucuronoarabinoxylan endo-1,4-beta-xylanase belonging to EC 3.2.1.136. Page 5, lines 18-25. Those skilled in the art will understand how to identify polypeptides belonging to EC 3.2.1.136 because such polypeptides are known and characterized in the art. Indeed, representative sequences and structures are readily available through public databases, such as IUBMB, BRENDA, EXPASY, KEGG, METACYC and EBI. And the specification itself identifies numerous GH30 xylanases that may be used in the claimed compositions. Those skilled in the art will thus have no trouble preparing a composition comprising a GH30 xylanase. Nor will they experience any undue burden when deciding which calcium and/or carbonate source(s) to add to that composition to increase the xylanase's enzymatic activity. The specification expressly identifies both calcium sources and carbonate sources (page 12, lines 23-34) and provides concrete examples showing how much calcium and/or carbonate is needed to increase arabinoxylan oligomer solubilization (pages 24-29). Those skilled in the art will thus have no trouble preparing a composition comprising a GH30 xylanase and one or more sources of calcium and/or carbonate in an amount and/or concentration sufficient to enhance arabinoxylan oligomer solubilization without undue experimentation.

	Furthermore, in view of the Office's allegations regarding canceled claims 1-5, 7-12 and 15-17, Applicant respectfully notes that the alleged difficulties with respect to identifying and selecting a GH30 xylanase are not relevant to the current analyses because the present claims are expressly limited to compositions comprising a _ functional GH30 xylanase, "a glucuronoarabinoxylan endo-1,4-beta-xylanase (EC 3.2.1.136) that catalyzes the endohydrolysis of 1,4-beta-D-xylosyl links in some glucuronoarabinoxylans" (specification, page 5, lines 18-25). The claims thus presuppose that one already possesses a polypeptide having GH30 xylanase activity and need only combine it with one or more sources of calcium and/or carbonate to arrive at the claimed composition. As noted above, the specification, as originally filed, provides ample guidance to enable those skilled in the art to make such combinations without undue experimentation”.

Reply: Applicants' arguments have been considered but are found to be non-persuasive for the following reasons: Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
Contrary to applicants arguments, specifically regarding GH30 xylanases the art teaches the following; there are structural, functional differences including differences in  substrate specificities among bacterial and fungal xylanases and includes sub-families, point mutations affect the activity of xylanases: applicants’ are directed to the following references:
Valenzuela et al., (Appl. Environ. Microbiol., 2012, Vol. 78(11): 3923-3931) disclose a Xyn30D obtained from P. barcinonensis has no catalytic activity on arabinose-substituted xylans (see Abstract; and entire document);
 Suchova et al., (Arch. Biochem. Biophys., 2018, Vol. 643: 42-49) disclose point mutations in GH30 obtained from E. chrysanthemi decrease the catalytic efficiency (see Abstract; and entire document);
Maehara et al., (Appl. Environ. Microbiol., 2018, Vol. 78(11): 3923-3931) differences in substrate specificities between bacterial and fungal GH30- xylanases (see Abstract; paragraph 2, page 3; and entire document); and 
St. John et al., (Acta Cryst. 2014, D70: 2950-2958) disclose a novel member of GH 30 xylanase with altered substrate specificity (see Abstract; and entire document).
	Contrary to applicants arguments, while methods to produce variants of a known sequence, such as site-specific mutagenesis, random mutagenesis, etc., are well known to the skilled artisan, producing variants capable of having the associated function/activity requires that one of ordinary skill in the art know or be provided with guidance for the selection of which, of the infinite number of variants/mutants, have the activity. Without such guidance, one of ordinary skill would be reduced to the necessity of producing and testing all of the virtually infinite possibilities. For the rejected claims, this would clearly constitute undue experimentation and lack of evidence of possession i.e., a composition comprising a genus of polypeptides including mutants, variants and homologs of undefined/unlimited structures having xylanase activity … said xylanase is GH30 xylanase … “a mature GH30 xylanase…; a mature xylanase encompasses any undefined or unlimited truncation at the amino or internal or carboxy terminus of the claimed molecule/polypeptide (as in claims 18-30 and 36-37); said xylanase comprises a polypeptide having at least 80%-85% sequence identity to amino acid sequences SEQ ID NO: 1… and SEQ ID NO: 21 (as in claims 31-32); and a method of use of said xylanase composition (as in claim 37; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation).  As such, the recited " GH30 xylanase " is a functional limitation that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying wild-type with specific structure or mutations/variants with specific structure as a means to achieve those results of solubilization of arabinoxylan oligomers).
Examiner’s position is supported by the following scientific evidence: Guo et al., (2004) teach that the percentage of random single-substitution mutations, which inactivate a protein, using a protein 3-methyladenine DNA glycosylase as a model, is 34% and that this number is consistent with other studies in other proteins (p 9206, paragraph 4). Guo et al., (supra) further show that the percentage of active mutants for multiple mutations appears to be exponentially related to this by the simple formula (0.66)^X X 100% where x is the number of mutations introduced (Table 1). Applying this estimate to the polypeptides recited in the instant application, 80% identity allows up to ~79 mutations or amino acid residue changes within the 391-393 amino acid residues of SEQ ID NO: 1… and SEQ ID NO: 21. Thus, only (0.66)^79 X 100% or 1.5 x 10-13 % of random mutants having 80% sequence identity to nucleic acid residues of SEQ ID NO: 1… and SEQ ID NO: 21 would be active. Current techniques in the art (i.e., high throughput mutagenesis and screening techniques) would potentially allow for finding a reasonable number of active mutants within about a hundred thousand inactive mutants. But finding a few mutants within several trillions or more (in the instant case several trillions), as in the claim to 80% identity would not be possible. While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed. Such guidance has not been provided in the instant specification. Applying this estimate to the instant nucleic acid, a functional equivalent thereof with 80% sequence identity to SEQ ID NO: 1… and SEQ ID NO: 21 having the associated function/activity of solubilization of arabinoxylan oligomers, as recited in claims 18-32 and 36-37, an extremely low number of active mutants will be present among an enormously large number of inactive mutants and as such screening for these active mutants would be burdensome and undue experimentation when there is no guidance provided in the specification and there is no evidence of possession.
Examiner would like to reiterate
	MPEP 2163.II.A.2. (a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”; 

 “The basic quid pro quo contemplated by the Constitution and the Congress for granting a patent monopoly is the benefit derived by the public from an invention with substantial utility”, [u]nless and until a process is refined and developed to this point-where specific benefit exists in currently available form-there is insufficient justification for permitting an applicant to engross what may prove to be a broad field”, and “a patent is not a hunting license”,[i]t is not a reward for the search, but compensation for its successful conclusion.”
Enablement
II. Claims 18-32 and 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement, because the specification, while being enabling for the characterization of characterization of  a composition comprising isolated polypeptides comprising the amino acid sequences of SEQ ID NO: 1… SEQ ID NO: 21 having xylanase activity and method of use of said composition(s); does not reasonably provide enablement for genus of polypeptides i.e., a composition comprising a genus of polypeptides including mutants, variants and homologs of undefined/unlimited structures having xylanase activity … said xylanase is GH30 xylanase … “a mature GH30 xylanase…; a mature xylanase encompasses any undefined or unlimited truncation at the amino or internal or carboxy terminus of the claimed molecule/polypeptide (as in claims 18-30 and 36-37); said xylanase comprises a polypeptide having at least 80%-85% sequence identity to amino acid sequences SEQ ID NO: 1… and SEQ ID NO: 21 (as in claims 31-32); and a method of use of said xylanase composition (as in claim 37; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The Court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is 'undue,' not 'experimentation' (Wands, 8 USPQ2d 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations." (Wands, 8 USPQ2d 1404). The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.
The breadth of claims includes overly broad genus, applicants’ disclose no direction or guidance on how to design and make any polypeptide of undefined structure having desired activity as noted in the breadth above. Thus, instant specification and prior art failed to describe how to make and use the claimed genus of polypeptides sufficiently. Although, it is possible to display and create any protein structure in computer (in silico) and manipulate in any possible way, such as inserting any amino acid(s) into preexisting three-dimensional scaffold; the creation of desired catalytic/biologic activity in a solution is highly unpredictable.  
According to MPEP § 2164.02: “All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled.”; “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). Nevertheless, not everything necessary to practice the invention need be disclosed. In fact, what is well-known is best omitted. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991). All that is necessary is that one skilled in the art be able to practice the claimed invention, given the level of knowledge and skill in the art. Further the scope of enablement must only bear a “reasonable correlation” to the scope of the claims. See, e.g., In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).”; and “As concerns the breadth of a claim relevant to enablement, the only relevant concern should be whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. > AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003); < In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003) (alleged “pioneer status” of invention irrelevant to enablement determination).”

Instant claims are so broad such that, instant disclosure of instant specification and a general knowledge in the art are not commensurate with the scope of instant claims for one skilled in the art to make and use claimed invention without undue experimentation. As noted above, the breadth of instant claims encompass an overly broad genus of undefined structures including variants, mutants and homologs.  
Therefore, taking into consideration the extremely broad scope of the claims, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural variability and its effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention. Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of genus of polypeptides i.e., a composition comprising a genus of polypeptides including mutants, variants and homologs of undefined/unlimited structures having xylanase activity … said xylanase is GH30 xylanase … “a mature GH30 xylanase…; a mature xylanase encompasses any undefined or unlimited truncation at the amino or internal or carboxy terminus of the claimed molecule/polypeptide (as in claims 18-30 and 36-37); said xylanase comprises a polypeptide having at least 80%-85% sequence identity to amino acid sequences SEQ ID NO: 1… and SEQ ID NO: 21 (as in claims 31-32); and a method of use of said xylanase composition (as in claim 37; also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation), having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Applicants’ have traversed the above written-description and enablement with the following common arguments: (for details see written description-above; see pages 6-7 of Applicants’ REMARKS dated 09/28/2022). 
 	Reply: Applicants' arguments have been considered but are found to be non-persuasive for the following reasons. Applicants’ arguments filed on 09/28/2022 for the traversal of enablement rejection is on similar lines to the arguments presented for traversing the written-description, said arguments have been fully considered but they are not persuasive. Examiner continues to maintain the rejection for reasons stated on record, supporting evidence and arguments presented above in maintaining the written-description rejection also applies to enablement rejection. 
For the above cited reasons, examiner is maintaining the written-description and enablement rejection for claims 18-32 and 36-37.
New-Claim Rejections: 35 USC § 103
New rejection is necessitated by claim amendments 

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 18-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Danielsen et al., (US 10,208,301) and in view of Khandeparker et al., (Biotechnol. Appl. Chem., 2014: 245-254) and Wood et al., (The J. Histochem. Cytochem., 1983, Vol. 31(6): 823-826). 
Regarding claims 18-37, Danielsen et al., (US 10,208,301) disclose composition comprising xylanase activity;  said xylanase is GH30 xylanase having 100% sequence identity to SEQ ID NOs: 1, 2, 3, 16, 17, 18, 19, 20 & 21 of the instant invention (see provide sequence alignments); said compositions as animal feed compositions comprising calcium carbonate, calcium citrate, potassium carbonatite, zinc carbonate, methods for detecting solubilization of arabinoxylans, xylose solubilization assays. Applicants’ are directed to the following sections in Danielsen et al., (US 10,208,301): Abstract; col. 1, lines 59-67; col. 2, lines 50-61; col. 47, lines 18-67; col. 50, lines 62-67 to col. 51, lines 1-24; col. 66, lines 9-40; col. 80, lines 15-67; and entire document. Examiner is reproducing certain relevant sections from Danielsen et al., (US 10,208,301) below:
Col. 3, lines 50-61
Animal feed: The term “animal feed” refers to any compound, preparation, or mixture suitable for, or intended for intake by an animal. Animal feed for a mono-gastric animal typically comprises concentrates as well as vitamins, minerals, enzymes, direct fed microbial, amino acids and/or other feed ingredients (such as in a premix) whereas animal feed for ruminants generally comprises forage (including roughage and silage) and may further comprise concentrates as well as vitamins, minerals, enzymes direct fed microbial, amino acid and/or other feed ingredients (such as in a premix).
Col. 46, lines 65-67 to col. 47, lines 1-6
In an embodiment, the composition comprises one or more formulating agents as disclosed herein, preferably one or more of the compounds selected from the list consisting of glycerol, ethylene glycol, 1,2-propylene glycol or 1,3-propylene glycol, sodium chloride, sodium benzoate, potassium sorbate, sodium sulfate, potassium sulfate, magnesium sulfate, sodium thiosulfate, calcium carbonate, sodium citrate, dextrin, glucose, sucrose, sorbitol, lactose, starch, kaolin and cellulose.
Col. 47, lines 34-49
For a solid formulation, the formulation may be for example as a granule, spray dried powder or agglomerate (e.g., as disclosed in WO 00/70034). The formulating agent may comprise a salt (organic or inorganic zinc, sodium, potassium or calcium salts such as, e.g., calcium acetate, calcium benzoate, calcium carbonate, calcium chloride, calcium citrate, calcium sorbate, calcium sulfate, potassium acetate, potassium benzoate, potassium carbonate, potassium chloride, potassium citrate, potassium sorbate, potassium sulfate, sodium acetate, sodium benzoate, sodium carbonate, sodium chloride, sodium citrate, sodium sulfate, zinc acetate, zinc benzoate, zinc carbonate, zinc chloride, zinc citrate, zinc sorbate, zinc sulfate), starch or a sugar or sugar derivative (such as, e.g., sucrose, dextrin, glucose, lactose, sorbitol).
Gol. 52, lines 20-32
The present invention also relates to animal feed compositions and animal feed additives comprising one or more xylanases of the invention. In an embodiment, the animal feed or animal feed additive comprises a formulating agent and one or more xylanases of the invention. In a further embodiment, the formulating agent comprises one or more of the following compounds: glycerol, ethylene glycol, 1,2-propylene glycol or 1,3-propylene glycol, sodium chloride, sodium benzoate, potassium sorbate, sodium sulfate, potassium sulfate, magnesium sulfate, sodium thiosulfate, calcium carbonate, sodium citrate, dextrin, glucose, sucrose, sorbitol, lactose, starch and cellulose.
	However, Danielsen et al., is silent regarding “…as compared to an identical composition devoid of a source of calcium and/or a source of carbonate, as measured by the release of xylan oligomers as evaluated by measuring the fluorescence of the supernatant with excitation at 320 nm and emission at 440 nm with activity of the enzyme measured in arabinoxylan hydrolysing unit” (as in claim 18)
	Regarding claim 18, analogous art Khandeparker et al., (Biotechnol. Appl. Chem., 2014: 245-254) teach methods for determining the activity of a xylanase/enzymatic assay, in said assay the excitation wavelength is 335 nM and the emission wavelength is 440 nM using a fluorescence spectrophotometer (see Abstract; section 2.5, col. 2, page 246; and entire document).
Regarding claim 18, analogous art Wood et al., (The J. Histochem. Cytochem., 1983, Vol. 31(6): 823-826) also teach methods for determining the activity of a xylanase/enzymatic assay comprising various chromogenic substrates/dyes, in said assay the excitation wavelength is ~318 nM and the emission wavelength is 441 nM using a fluorescence spectrophotometer for the detection of arabinoxylans (see Abstract; Fig. 1, page 824; col. 2, paragraph 2, page 824; Table 1, page 825; and entire document).
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Danielsen et al., and employ the enzyme assay methods of Khandeparker et al., and Wood et al., that teach methods for determining the activity of a xylanase/enzymatic assay comprising various chromogenic substrates/dyes, in said assay the excitation wavelength is ~318 nM and the emission wavelength is 441 nM using a fluorescence spectrophotometer for the detection of arabinoxylans. The expectation of success is high, because the combined teachings of Danielsen et al., Khandeparker et al., and Wood et al., teach and provide the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). 
Given this extensive teaching in prior art (Danielsen et al., Khandeparker et al., and Wood et al.,) i.e., a composition comprising a genus of polypeptides including mutants, variants and homologs of undefined/unlimited structures having xylanase activity … said xylanase is GH30 xylanase … “a mature GH30 xylanase…; a mature xylanase encompasses any undefined or unlimited truncation at the amino or internal or carboxy terminus of the claimed molecule/polypeptide; said xylanase comprises a polypeptide having at least 80%-85% sequence identity to amino acid sequences SEQ ID NO: 1… and SEQ ID NO: 21 (as in claims 31-32); and a method of use of said xylanase composition (also see claims objections and 35 U.S.C. 112(b) rejections above for claims interpretation, as taught by the instant invention and as claimed in claims 18-37 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 Therefore, claims 18-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Danielsen et al., (US 10,208,301) and in view of Khandeparker et al., (Biotechnol. Appl. Chem., 2014: 245-254) and Wood et al., (The J. Histochem. Cytochem., 1983, Vol. 31(6): 823-826). 
	Applicants’ have traversed the above 35 U.S.C. 103(a) rejection with the arguments following claim amendments; said arguments are relevant for the new 103(a) rejection above, new rejection is necessitated by claim amendments: (see pages 2-3 of Applicants’ REMARKS dated 05/18/2022). 
	Applicants’ argue: “…The Office concedes Danielsen does not provide the necessary teaching or suggestion but alleges Khandeparker and Wood provide the teaching and motivation one of ordinary skill in the art would have needed to modify the compositions and methods of Danielsen to arrive at the present claimed subject matter. Office Action, pages 13-15.

They do not.

Khandeparker and Wood merely describe assays for measuring xylanase activity. Like Danielsen, they are completely silent as to any potential benefits of adding one or more sources of calcium and/or carbonate to compositions comprising a GH30 xylanase. Indeed, neither Khandeparker nor Wood even mentions calcium and/or carbonate sources.

Thus, upon reading Khandeparker and Wood, one of ordinary skill in the art could have potentially been led to utilize one of their assays to test the xylanase activity of Danielsen's compositions, but he/she could not have been motivated to practice the claimed subject matter because neither Knandeparker nor Wood (nor any hypothetical combination thereof) provides even the slightest hint that calcium and/or carbonate sources might somehow improve
Danielsen's compositions.”

Reply: Applicants' arguments have been considered but are found to be non-persuasive, for the following reasons. Contrary to applicants’ arguments the compositions of cited primary reference Danielsen et al., (US 10,208,301) and the instant application are one and the same; furthermore assays determine the qualitative and quantitative biochemical properties of the claimed molecule/or composition and said biochemical properties are inherent in the claimed composition as structure and function are inseparable. Examiner has also provided secondary references that teach the assays and xylanase assays are also well established in the art and a skilled artisan would be motivated to combine and modify the teachings of Danielsen et al., and employ the enzyme assay methods of Khandeparker et al., and Wood et al., that teach methods for determining the activity of a xylanase/enzymatic assay comprising various chromogenic substrates/dyes, in said assay the excitation wavelength is ~318 nM and the emission wavelength is 441 nM using a fluorescence spectrophotometer for the detection of arabinoxylans. The expectation of success is high, because the combined teachings of Danielsen et al., Khandeparker et al., and Wood et al., teach and provide the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation).
Hence, examiner holds the position that claims of the instant application as written reads on the ‘same components’ and ‘same methods’ of the cited prior art and there are no ‘component(s) or manipulative differences’ of the instant claims as written and the cited prior art. Hence, the cited prior art product and the method of prior art inherently discloses the claimed product and method for the following reasons; components and properties are inseparable.  
The combined teachings in the cited prior art provides a reasonable expectation of success and predictability for the claimed invention. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
	Hence, the expectation of success is high, as the structural and functional elements of the instant invention, as claimed in claims 18-37 is taught in the combined teachings of cited prior art. Examiner in the rejection above has also provided motivation and suggestion to modify the primary (applied reference) by the secondary references (teaching references).
Additionally, examiner also finds support in the following sections of MPEP:
2113 Product-by-Process Claims [R-l] - 2100 Patentability
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLYTHE STRUCTURE IMPLIED BYTHE STEPS
"[Ejven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A 35 U.S.C. 102/ 103 REJECTION MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (The prior art disclosed human nerve growth factor (b-NGF) isolated from human placental tissue. The claim was directed to b-NGF produced through genetic engineering techniques. The factor produced seemed to be substantially the same whether isolated from tissue or produced through genetic engineering. While the applicant questioned the purity of the prior art factor, no concrete evidence of an unobvious difference was presented. The Board stated that the dispositive issue is whether the claimed factor exhibits any unexpected properties compared with the factor disclosed by the prior art. The Board further stated that the applicant should have made some comparison between the two factors to establish unexpected properties since the materials appeared to be identical or only slightly different.).
THE USE OF 35 U.S.C. 102/ 103 REJECTIONS FOR PRODUCT-BY-PROCESS CLAIMS HAS BEEN APPROVED BY THE COURTS
"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
	In addition, examiner holds the position that examiner has endeavored to base the obviousness rejection based on the following Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
 (B) Use of known technique to improve similar devices (methods, or products) in the same way;
(C) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(D) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(E) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(F) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Summary of Pending Issues
The following is a summary of issues pending in the instant application
Claims 18-37 are objected for informality.
Claim 18 and claims 17-37 depending therefrom are rejected under 35 U.S.C. 112(b).
Claims 18-32 and 36-37 are rejected under 35 U.S.C. 112(a) for written-description and enablement.
Claims 18-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Danielsen et al., (US 10,208,301) and in view of Khandeparker et al., (Biotechnol. Appl. Chem., 2014: 245-254) and Wood et al., (The J. Histochem. Cytochem., 1983, Vol. 31(6): 823-826). 
Conclusion
	None of the claims are allowable. Claims 18-37 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants’ must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652